96DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/20/2020, 06/22/2020, and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 1, 8 and 14 objected to because of the following informalities:  
In claims 1 and 14, the limitation recites “a first NFC coil” should be spelled out as –a first near-field communication (NFC) coil-- to make it clearer.
Claim 8 recites the limitation " a second bending portion extending along a boundary between the base and the flexible printed circuit board at a joint between the base and the first bending portion " in lines 3-4.  There is a lack of antecedent basis for this limitation in the claim, because there is not a flexible printed circuit board recites in the independent claim 1, and claim 8 depends on 1, 4-5 and 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirobe et al (U.S Publication No. 20190348203 A1) in view of Hirakawa et al (U.S Publication No. 20190348203 A1).
Regarding claim 1, Hirobe discloses an electronic device comprising: 
a housing having a first surface and a second surface disposed to face the first surface and defining an internal space (see fig. 2, abstract, paragraph [0064], and claim 1); 
a battery disposed adjacent to the second surface of the housing; and an antenna module comprising at least one coil disposed to face the first surface on the battery (which is a battery pack or a shield case that is arranged on one surface (a surface facing the inside of a housing of a portable wireless terminal) of a plate, wherein a first coil 12 is arranged on one surface of the plate, a second magnetic body 21 has a plate with a rectangular ring shape, and a substrate 30 having a second coil 22 mounted thereon is arranged on one surface of the plate, see fig. 32, paragraphs [0061], [0191]); and in the surface of another member 40A, a surface 40A1 which faces a second magnetic body 21B, wherein the surface 40A1 is higher than a surface 40A2 
Hirobe does not explicitly disclose an antenna module includes: a base; a first wireless charging coil disposed on a surface of the base; a first NFC coil spaced apart from the first wireless charging coil disposed on the surface of the base and disposed outside the first  wireless charging coil; a second wireless charging coil disposed at a position corresponding to the first wireless charging coil on another surface of the base; a second NFC coil disposed at a position corresponding to the first NFC coil on the other surface of the base and surrounding a partial region of the second wireless charging coil; and a shield sheet disposed under the second wireless charging coil and the second NFC coil.
Hirakawa discloses electronic devices having a combined coil module used for an antenna module (see abstract, paragraph [0001]); where the antenna module includes:
a base (Fig. 1A: substrate 5);
a first wireless charging coil disposed on a surface of the base (Fig 1A: coil 3 on the upper layer 4, paragraph [0040]: “second planar coil 3 may be provided on ... the first surface ...of substrate 5,” paragraph [0039]: “second planar coil 3 that performs contactless electric power transmission");
a first NFC coil spaced apart from the first wireless charging coil disposed on the surface of the base and disposed outside the first wireless charging coil (paragraph [0040]: “first planar coil 2 is provided on both the surfaces of the substrate 5”); 

a second NFC coil disposed at a position corresponding to the first NFC coil on the other surface of the base and surrounding a partial region of the second wireless charging coil (Fig 1A: coil 2 on the lower layer, Fig 1B: coil 2 surrounds coil 3 paragraph [0040]: "first planar coil 2 is provided in the second surface of the substrate so as to surround second planar coil 3," paragraph [0034]: “first planar coil 2 conducts the near field radio communication by electromagnetic induction");
a shield sheet disposed under the second wireless charging coil and the second NFC coil (Fig 1A: magnetic sheet 1); and
wherein the antenna module includes a first region in which the second NFC coil and the second wireless charging coil are disposed (Fig 1A: the part of the sheet 1 underlying the coil 3 as well as the left part of coil 2) and a second region corresponding to another region (Fig 1A: the part of the sheet 1 underlying the right part of coil 2) and the shield sheet has different thicknesses in the first region and the second region (Figs 6, 7: different thickness for the section of the sheet 1 underlying the coil 2 and coil 3 paragraph [0057], paragraph [0060]: " decreasing the thickness of the magnetic sheet constituting the first magnetic path formation portion compared with the thickness of the magnetic sheet constituting the second magnetic path formation portion,” paragraph [0063]: “in magnetic sheet 1 made of the one kind of the magnetic material, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the electronic device as taught by Hirobe with the electronic device as taught by Hirakawa having a combined coil module used for an antenna module in order to provide a combined coil module and a magnetic sheet in which the modularization and miniaturization of the radio communication coil and the contactless charging coil using the magnetic sheet made of the one kind of the magnetic material can simplify a combined coil module manufacturing process, and achieve cost reduction of the combined coil module (see paragraph [0025] by Hirakawa).
Thus, cost reduction of the combined coil module can be achieved. Further both the communication efficiency of the radio communication and the electric power transmission efficiency of the contactless charging can be improved in the magnetic sheet made of the one kind of the magnetic material (see paragraph [0009] by Hirakawa).
Regarding claim 2, Hirobe in view of Hirakawa discloses the electronic device of claim 1, wherein the second region includes a mounting space for a flexible printed circuit board (which is a spacer 25 for regulating the position of the second magnetic body 21B is arranged so as to come into contact with the bottom (lower surface) of the 
Regarding claim 3, Hirobe in view of Hirakawa discloses the electronic device of claim 2, wherein the second region corresponds to at least one edge of the antenna module (which is a first coil 12 has an elliptical shape and a second coil 22 has a rectangular shape, four corner portions of the second coil 22 are non-overlap regions and the second coil 22 is disposed outside the first coil 12 in the four corner portions (see paragraph [0065] by Hirobe).
Regarding claims 4, 6 and 8, Hirobe in view of Hirakawa discloses the electronic device of claim 1, wherein the height of the shield sheet corresponding to the first region is greater than the height of the shield sheet corresponding to the second region with respect to the battery; wherein the shield sheet has a thickness in the first region greater than a thickness in the second region; wherein the first shield layer includes a first bending portion facing the base on at least one edge of the first region and a second bending portion extending along a boundary between the base and the flexible printed circuit board at a joint between the base and the first bending portion (which is in the surface of another member 40A, a surface 40A1 which faces the second magnetic body 21B is higher than a surface 40A2 which faces the first magnetic body 11B in the thickness direction of the coil, see Fig. 30, paragraph [0179]-[0180] by Hirobe).
Regarding claims 5 and 7, Hirobe in view of Hirakawa discloses the electronic device of claim 4, wherein the shield sheet comprises a plurality of layers; wherein the shield sheet comprises a first shield layer disposed in the first region and the second 
Regarding claim 9, Hirobe in view of Hirakawa discloses the electronic device of claim 8, wherein a magnetic permeability of the first shield layer is different from a magnetic permeability of the second shield layer (which is a permeability of the first magnetic body 11 is greater than the permeability of the second magnetic body 21 (see paragraph [0066] by Hirobe).
Regarding claim 10, Hirobe in view of Hirakawa discloses the electronic device of claim 9, wherein the first shield layer includes a material capable of performing electromagnetic action in a band of 100Khz 15Mhz, and the second shield layer includes a material capable of performing electromagnetic action in a band of 10Khz ~ 200Khz (see paragraph [0061]-[0062] by Hirobe).
Regarding claim 11, Hirobe in view of Hirakawa discloses the electronic device of claim 9, wherein the first shield layer has a thickness greater than a thickness of the second shield layer (see paragraph [0066] by Hirobe).
Regarding claim 12, Hirobe in view of Hirakawa discloses the electronic device of claim 1, except for specifying that wherein the first wireless charging coil is thinner than the second wireless charging coil. 
However, Hirobe further discloses wherein a first magnetic body 11 has a relative permeability µr1 of, for example, 200 to 2000 and a second magnetic body 21 has a relative permeability µr2 of, for example, 10 to 300 (see paragraphs [0061]-[0062]); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the electronic device as taught by Hirobe in view of Hirakawa having the first wireless charging coil is thinner than the second wireless charging coil, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 13, Hirobe in view of Hirakawa discloses the electronic device of claim 1, further comprising a heat dissipation member comprising a heat dissipating material disposed in a region corresponding to the second wireless charging coil, and facing the second surface (see paragraph [0045] by Hirakawa).
Regarding claim 14, Hirobe discloses an electronic device comprising: 
a housing including an internal space (see fig. 2, abstract, paragraph [0064], and claim 1); 
a battery disposed in the housing and an antenna module comprising at least one coil disposed on the battery (which is a surface facing the inside of a housing of a portable wireless terminal of a plate, wherein a first coil 12 is arranged on one surface of the plate, a second magnetic body 21 has a plate with a rectangular ring shape, and a substrate 30 having a second coil 22 mounted thereon is arranged on one surface of 
Hirobe does not explicitly disclose wherein the antenna module includes a first region having a center portion and a second region corresponding to an edge of the antenna module, the first region and the second region are provided at different heights from the battery; the antenna module includes: a first wireless charging coil disposed on a surface of a base of the antenna module in the first region; a second wireless charging coil disposed on an other surface of the base; and a first NFC coil disposed outside the first wireless charging coil on a surface of the base in the second region.
Hirakawa discloses electronic devices having a combined coil module used for an antenna module (see abstract, paragraph [0001]) includes a first region having a center portion (Fig 1A: the part of the sheet 1 underlying the coil 3 as well as the left part of coil 2) and a second region corresponding to an edge of the antenna module (Fig 1A: the part of the sheet 1 underlying the right part of coil 2), the first region and the second region are provided at different heights from the battery (Fig 1A, paragraph [0037]); where the antenna module includes: a first wireless charging coil disposed on a surface of a base of the antenna module in the first region (Fig 1A: coil 3 on the upper layer 4, paragraph [0040]: “second planar coil 3 may be provided on ... the first surface ...of substrate 5,” paragraph [0039]: “second planar coil 3 that performs contactless electric power transmission"); a second wireless charging coil disposed on an other surface of the base (Fig 1A: coil 3 on the lower layer 4, paragraph [0040]: “second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the electronic device as taught by Hirobe with the electronic device as taught by Hirakawa having a combined coil module used for an antenna module in order to provide a combined coil module and a magnetic sheet in which the modularization and miniaturization of the radio communication coil and the contactless charging coil using the magnetic sheet made of the one kind of the magnetic material can simplify a combined coil module manufacturing process, and achieve cost reduction of the combined coil module (see paragraph [0025] by Hirakawa).
Thus, cost reduction of the combined coil module can be achieved. Further both the communication efficiency of the radio communication and the electric power transmission efficiency of the contactless charging can be improved in the magnetic sheet made of the one kind of the magnetic material (see paragraph [0009] by Hirakawa).
Regarding claim 15, Hirobe in view of Hirakawa discloses the electronic device of claim 14, wherein the antenna module includes a first shield layer in contact with the second wireless charging coil in the first region and a second shield layer in contact with the first shield layer, and the first shield layer and the second shield layer each include 
Regarding claim 16, Hirobe in view of Hirakawa discloses the electronic device of claim 15, wherein the antenna module includes a first boundary separating the first region and the second region, and a second boundary facing the first boundary, the first shield layer includes a first extension extending from the first boundary and a second extension extending from the second boundary, and the second shield layer includes a third extension extending from the second boundary (see paragraph [0120], [0123], and [0162] by Hirobe).
Regarding claim 17, Hirobe in view of Hirakawa discloses the electronic device of claim 16, wherein the antenna module includes a second NFC coil disposed outside a portion of the second wireless charging coil and disposed between the second extension and the base (Fig 1A: coil 2 on the lower layer, Fig 1B: coil 2 surrounds coil 3 paragraph [0040]: "first planar coil 2 is provided in the second surface of the substrate 
Regarding claim 18, Hirobe in view of Hirakawa discloses all the limitations of the electronic device of claim 14, except for specifying that wherein an area of the first wireless charging coil is greater than an area of the second wireless charging coil.
However, Hirobe further discloses wherein a first magnetic body 11 has a relative permeability µr1 of, for example, 200 to 2000 and a second magnetic body 21 has a relative permeability µr2 of, for example, 10 to 300 (see paragraphs [0061]-[0062]); and Hirakawa further discloses (paragraph 35: " second planar coil 3... a copper foil having a line width of about 800 µm and a thickness of about 60 µm," paragraph 37: “there is no particular limitation on a material, a height, and a width of a conductor constituting each of first planar coil 2 and second planar coil 3...the thicknesses of first planar coil 2 and second planar coil 3 may range from about 70 µm to about 80 µm "). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the electronic device as taught by Hirobe in view of Hirakawa having wherein an area of the first wireless charging coil is greater than an area of the second wireless charging coil, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 19, Hirobe in view of Hirakawa discloses the electronic device of claim 14, wherein the antenna includes an NFC coil shield sheet disposed on a surface of the base in the second region (see paragraph [0063] and [0076] by Hirakawa).
Regarding claim 20, Hirobe in view of Hirakawa discloses the electronic device of claim 15, wherein the first shield layer includes a material capable of performing electromagnetic action in a band of 100Khz 15Mhz, and the second shield layer includes a material capable of performing electromagnetic action in a band of 10Khz ~ 200Khz (see paragraph [0061]-[0062] by Hirobe).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             03/12/2022